internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg et1-plr117401-03 date date dear this is in reply to your request for a ruling to determine your federal employment_tax status you have filed this request in response to an internal_revenue_service letter dated date stating that your 1099-misc income cannot be changed from schedule c to wage income without a favorable ss-8 determination according to the information submitted the firm awarded a contract to you under its loan repayment program the contract obligates you to two years of full time clinical practice as a health professional from date to date under the terms of the contract the is obligated to pay you a scheduled amount for your qualified outstanding undergraduate and or graduate educational loans and tax assistance payment so long as you work in an approved loan repayment community site the provided a list to you of approved sites you applied obtained and maintained a work position separately on your own in an approved site the facts do not disclose any other connection you have with a federal_agency besides working in the targeted_area in order to receive student_loan repayment monies under the terms of the contract you were paid dollar_figure for loan repayments in tax_year sec_3121 of the internal_revenue_code code defines employee as any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guides for determining the existence of that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to the fica the futa and federal_income_tax withholding respectively sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished and not as to the means and methods for accomplishing the result he or she is an independent_contractor sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the parties as anything other than that of employer and employee is immaterial thus if an employer-employee relationship exists the designation of the employee as partner coadventurer agent or independent_contractor must be disregarded in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral controls financial controls and the relationship of the parties behavioral controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired facts which illustrate whether there is a right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control the financial aspects of the worker's activities these include significant investment unreimbursed expenses making services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by examining the parties' agreements and actions with respect to each other paying close attention to those facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient's regular business activities we have carefully considered the information submitted in this case and in view of the facts discussed above we conclude that the firm did not have the degree of direction and control necessary to establish an employer-employee relationship accordingly we conclude that the worker is not an employee of the firm this ruling is directed only to the taxpayer to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination enclosures copy of this letter copy for sec_6110 purposes sincerely will e mcleod chief employment_tax branch office of division counsel associate chief_counsel tax exempt government entities
